Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
DETAILED OFFICE ACTION


1.	Applicant’s election of claims 1-14, 27 pertains to group I  and species I in the communication with the Office on 03/21/2022 is acknowledged.
Claim Rejections - 35 USC § 102
2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 (post-AIA ) that forms the basis for the rejections under this section made in this office action.
(a) NOVELTY; PRIOR ART.—A person shall be entitled to a patent unless—
(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention; or
(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

3. 	Claims 1-8 are rejected under 35 U.S.C. 102(a) (1) as being anticipated by Sel et al (US 2015/0228582) thereafter Sel 582 ( of record , document #3 in Applicant IDS filed on 4/11/2022).
	With regard to claim 1, Sel 582  discloses ( the abstract, Fig 8,Fig 9 )
An electronic device comprising:
Bitlines( Fig 8a, bit lines 619a-through 619e) and air gaps (Fig 9A, air gap923a through
923d)  adjacent to an array region of an electronic device, the bitlines comprising sloped sidewalls and a height of the air gaps greater than a height of the bitlines.(para [0037].[0055], Fig 9a, fig 9B).
With regard to claim 2, 3, 5, 7, 8, Sel 582  discloses ( the abstract, Fig 8,Fig 9 )an electronic device wherein a width of an upper portion of the bitlines is greater than a width of a lower portion of the bitlines.( shown in Fig 8A-8B, Fig 9A-9B)
Or , wherein the air gaps are laterally adjacent to the bitlines, and directly contact the bitlines and an oxide material overlying the bitlines and air gaps.(para [0066], oxide cap layer 921)
Or, wherein an upper portion of the air gaps exhibits a triangular cross-sectional shape.
( shown in Fig 9A) 
Or, wherein the air gaps exhibit a pentagonal cross-sectional shape. ( shown in Fig 9A) 
Or, further comprising a dielectric material between the bitlines and the array region.
(Fig 8A,8B, Fig 9A,9B, dielectric material 419, para [0059]).

                                           Claim Rejections - 35 USC § 103

4. 	The following is a quotation of U.S.C. 103 which forms the basis for all obviousness rejections set forth in this office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.



Claim Rejections - 35 USC § 102 & 35 USC § 103

5. 	Claims 9-11, 13- 14  are rejected under 35 U.S.C. 102(a) (1) as being anticipated by Sel et al (US 2015/0228582) thereafter Sel 582 ( of record , document #3 in Applicant IDS filed on 4/11/2022) or as an alternative rejected under 35 USC § 103 as being obvious over  Sel 582 ( of record , document #3 in Applicant IDS filed on 4/11/2022).
With regard to claim 9, Sel 582  appears to disclose ( the abstract, Fig 8,Fig 9 )
An electronic device, comprising:
a pattern of bitlines and air gaps adjacent to an array region of an electronic device, ( Fig 8a, bit lines 619a-through 619e) and air gaps (Fig 9A, air gap923a through 923d)  the air gaps defined by an oxide material overlying the bitlines and air gaps, ( oxide material  821) sloped sidewalls of laterally adjacent bitlines, and an upper surface of the array region, the air gaps extending a distance above the bitlines.( shown in Fig 9A,9B) 
Note that claim 9 can be obvious over Sel 582  for the following rationale:
the provision of adjustability, where needed, involves only routine skill in the art. In re Stevens, 101 USPQ 284 (CCPA 1954) .
With regard to claim 10, 11, 13, 14,  Sel 582  discloses ( the abstract, Fig 8,Fig 9 )
An electronic device, wherein a lower surface of the oxide material defines an upper surface of the air gaps.( fig 9A, oxide layer 921, para [0066])
Or, wherein the air gaps extend continuously between the upper surface of the array
Region and the lower surface of the oxide material.( shown in Fig 9a , oxide material 921, para [0066]
Or, wherein an upper portion of the air gaps is laterally adjacent to the oxide material.
( shown in Fig 9A, oxide material 921,[para [0066] air gaps 923a-f (para [0066]
Or, wherein a ratio of a width of the bitlines to a width of the air gaps is less than 1.
)shown in Fig 9A)

                                           Claim Rejections - 35 USC § 103

6. 	The following is a quotation of U.S.C. 103 which forms the basis for all obviousness rejections set forth in this office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.



7. 	 Claims 4,6, 12, 27 are rejected under 35 U.S.C. 103 as being unpatentable over- Sel et al (US 2015/0228582) thereafter Sel 582 ( of record , document #3 in Applicant IDS filed on 4/11/2022) 
With regard to claim 4, claim 4is obvious over Sel 582 for the following rationale:
The selection of parameters such as energy, concentration, temperature, time, molar fraction, depth, thickness, etc., would have been obvious and involve routine optimization which has been held to be within the level of ordinary skill in the art. "Normally, it is to be expected that a change in energy, concentration, temperature, time, molar fraction, depth, thickness, etc., or in combination of the parameters would be an unpatentable modification. Under some circumstances, however, changes such as these may impart patentability to a process if the particular ranges claimed produce a new and unexpected result which is different in kind and not merely degree from the results of the prior art ... such ranges are termed "critical ranges and the applicant has the burden of proving such criticality.... More particularly, where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller 105 USPQ233, 255 (CCPA 1955). See also In re Waite 77 USPQ 586 (CCPA 1948); In re Scherl 70 USPQ 204 (CCPA 1946); In re Irmscher 66 USPQ 314 (CCPA 1945); In re Norman 66 USPQ 308 (CCPA 1945); In re Swenson 56 USPQ 372 (CCPA 1942); In re Sola 25 USPQ 433 (CCPA 1935); In re Dreyfus 24 USPQ 52 (CCPA 1934).
With regard to claim 6, claim 6 is obvious over Sel 582 because it is a mere change of shape known by a person in the memory art. 
	With regard to claim 12, claim 12 is obvious over Sel 582 for the following rationale:
the provision of adjustability, where needed, involves only routine skill in the art. In re Stevens, 101 USPQ 284 (CCPA 1954) .
	With regard to claim 27, Claim 27 is obvious over Sel 582 because the use of a computer  system with processor and memory  coupled with I/O device  are old and well known in the art. 

8.	When responding to the office action, Applicants are advised to provide the examiner with the line numbers and the page numbers in the application and/or references cited to assist the examiner to locate the appropriate paragraphs.

9.	A shortened statutory period for response to this action is set to expire 3 (three) months and 0 (zero) day from the day of this letter. Failure to respond within the period for response will cause the application to be abandoned (see M.P.E.P. 710.02(b)).

                                                     CONCLUSION

10.        Any inquiry concerning this communication or earlier communications from the examiner should be directed to Thinh T Nguyen whose telephone number is 571-272-1790.  The examiner can normally be reached on Monday-Friday 9.30 AM-6.30 PM US Eastern Time  .If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Toledo Fernando can be reached at  571-272-1867.The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval [PAIR] system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

                                                                /THINH T NGUYEN/                                                                Primary Examiner, Art Unit 2897